UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q/A (Amendment No. 2) QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2012 Commission File Number 000-52590 Worthington Energy, Inc. (Exact name of registrant as specified in its charter) Nevada 20-1399613 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 220 Montgomery Street, Suite 1094 San Francisco, California 94104 (Address of principal executive offices) (zip code) (415) 529-3480 (Registrant’s telephone number, including area code) 295 Highway 50, Suite 2, Lake Village Professional Building, Stateline, NV 89449 Mailing Address:P.O. Box 1148, Zephyr Cove, NV 89448-1148 (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes x No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filero Accelerated filer¨ Non-accelerated filero Smaller reporting companyx (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). Yes o No x As of August 14, 2012, issuer had 231,465,299 outstanding shares of common stock, par value $0.001. EXPLANATORY NOTE Worthington Energy, Inc. (the “Company”) is filing this Amendment No. 2 on Form 10-Q/A (the “Amended Filing”) to its Quarterly Report on Form 10-Q for the fiscal quarter ended June 30, 2012 (the “Original Filing”) filed with the Securities and Exchange Commission (“SEC”) on August 20, 2012, which was amended on September 13, 2012 solely to file the detailed tagging XBRL, to amend and restate the consolidated financial statements and related disclosures for the fiscal quarter ended June 30, 2012 as discussed in “Restatement of Financial Statements” in Note 1 to the accompanying restated consolidated financial statements. 1. Background of the Restatement On November 12, 2012, the Audit Committee of the Board of Directors of the Company, concluded, based on the recommendation of management, that the previously issued consolidated financial statements for the quarterly period ended March 31, 2012 and for the quarterly period ended June 30, 2012 included in the Original Filing should not be relied upon because the Company failed to properly record a warrant derivative liability relating to certain anti-dilution protection provisions contained in certain outstanding warrants issued in a private placement in May 2011 and consulting warrants issued in June 2011 (collectively, the “Warrants”). An explanation of the errors and their impact on the Company’s consolidated financial statements is contained in Note 1 to the consolidated financial statements contained in Item 1 of this report. The following is a brief summary of the accounting error: The Warrants contain certain anti-dilution protection rights in the event that the Company subsequently issuances securities at a price per share less than the current exercise price of the Warrants (a “Dilutive Issuance”).Upon a Dilutive Issuance, the exercise price of the Warrants is reduced to match the price per share of the securities issued in the Dilutive Issuance (a “Price Ratchet Protection”).During the quarter ended June 30, 2012, the Company issued securities that constituted a Dilutive Issuance, which triggered the Price Ratchet Protection.A derivative valuation study prepared in connection with the Original Filing provided for a corresponding increase in the number of shares of common stock issuable upon exercise of the Warrants upon a Dilutive Issuance, which was not provided for in the Warrants.As a result, the derivative liability for the Warrants was incorrect, along with the calculation of the change in fair value of the derivative liability. 2.Internal Control Considerations Management determined that there was a deficiency in its internal control over financial reporting that constitutes a material weakness, as discussed in Part I — Item 4 of the Amended Filing. A material weakness in internal control over financial reporting is defined in Section 210.1-02(4) of Regulation S-X as a deficiency, or combination of deficiencies, in internal control over financial reporting, such that there is a reasonable possibility that a material misstatement of the annual or interim consolidated financial statements will not be prevented or detected on a timely basisFor a discussion of management’s consideration of the Company’s disclosure controls and procedures and the material weakness identified, see Part I — Item 4 included in this Amended Filing. For the convenience of the reader, this Amended Filing sets forth the Original Filing as modified and superseded where necessary to reflect the restatement. The following items have been amended as a result of, and to reflect, the restatement: • Part I—Item 1. Consolidated Financial Statements; • Part I—Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations; and • Part I—Item 4. Controls and Procedures. In accordance with applicable SEC rules, this Amended Filing includes certifications from our Chief Executive Officer and Chief Financial Officer dated as of the date of this filing. Except for the items noted above, no other information included in the Original Filing is being amended by this Amended Filing. The Amended Filing continues to speak as of the date of the Original Filing and we have not updated the filing to reflect events occurring subsequently to the Original Filing date other than those associated with the restatement of the Company’s consolidated financial statements. Accordingly, this Amended Filing should be read in conjunction with our filings made with the SEC subsequent to the filing of the Original Filing. TABLE OF CONTENTS Page PART I – FINANCIAL INFORMATION Item 1. Financial Statements 2 Condensed Consolidated Balance Sheets (Unaudited) 3 Condensed Consolidated Statements of Operations (Unaudited) 4 Condensed Consolidated Statement of Stockholders’ Equity (Deficit)(Unaudited) 5 Condensed Consolidated Statements of Cash Flows (Unaudited) 6 Notes to Condensed Consolidated Financial Statements (Unaudited) 7 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 30 Item 3. Quantitative and Qualitative Disclosures about Market Risk 44 Item 4. Controls and Procedures 45 PART II – OTHER INFORMATION Item 1. Legal Proceedings 47 Item 1A. Risk Factors 47 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 47 Item 3. Defaults Upon Senior Securities 50 Item 4. Mine Safety Disclosures 51 Item 5. Other Information 51 Item 6. Exhibits 52 Signatures 54 1 PART I – FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS Worthington Energy, Inc. (formerly Paxton Energy, Inc.), has included its unaudited condensed consolidated balance sheets as of June 30, 2012, and December 31, 2011 (the end of its most recently completed fiscal year); unaudited condensed consolidated statements of operations for the three and six months ended June 30, 2012 and 2011, and for the period from June 30, 2004 (date of inception) through June 30, 2012, unaudited condensed consolidated statement of stockholders’ equity (deficit) for the six months ended June 30, 2012, and unaudited condensed consolidated statements of cash flows for the six months ended June 30, 2012 and 2011, and for the period from June 30, 2004 (date of inception) through June 30, 2012, together with unaudited condensed notes thereto.In the opinion of the management of Worthington Energy, Inc., the condensed consolidated financial statements reflect all adjustments, all of which are normal recurring adjustments, necessary to fairly present the consolidated financial condition, results of operations, and cash flows of Worthington Energy, Inc., for the interim periods presented.The condensed consolidated financial statements included in this report on Form 10-Q should be read in conjunction with the audited financial statements of Worthington Energy, Inc., and the notes thereto for the year ended December 31, 2011, included in its annual report on Form 10-K. 2 WORTHINGTON ENERGY, INC. FORMERLY KNOWN AS PAXTON ENERGY, INC. (AN EXPLORATION-STAGE COMPANY) CONDENSED CONSOLIDATED BALANCE SHEETS (Unaudited) June 30, December 31, (Restated) ASSETS Current Assets Cash and cash equivalents $ $ Receivable from attorneys' trust accounts - Prepaid expenses and other current assets Total Current Assets Property and Equipment, net of accumulated depreciation Oil and gas properties, using full cost accounting Deferred financing costs Earnest money deposit - Other assets Total Assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY (DEFICIT) Current Liabilities Accounts payable $ $ Accrued liabilities Payable to Ironridge Global IV, Ltd. - Payable to Bayshore Exploration L.L.C. Payable to related parties Notes payable - Unsecured convertible promissory notes payable, net of discount Secured notes payable, net of discount Convertible debentures, net of discount Accrued registration rights penalties and interest Total Current Liabilities Long-Term Liabilities Long-term asset retirement obligation Derivative liabilities Total Long-Term Liabilities Stockholders' Equity (Deficit) Preferred stock, $0.001 par value; 10,000,000 shares authorized, none issued and outstanding - - Common stock, $0.001 par value; 500,000,000 shares authorized, 145,983,347 and 64,699,621 shares issued and outstanding, respectively Additional paid-in capital Deficit accumulated during the exploration stage ) ) Total Stockholders' Equity (Deficit) ) Total Liabilities and Stockholders' Equity (Deficit) $ $ The accompanying notes are an integral part of these condensed consolidated financial statements. 3 WORTHINGTON ENERGY, INC. FORMERLY KNOWN AS PAXTON ENERGY, INC. (AN EXPLORATION-STAGE COMPANY) CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) For the Period from June 30, 2004 For the Three Months Ended For the Six Months Ended (Date of Inception) June 30, June 30, through June 30, 2012 (Restated) (Restated) (Restated) Oil and gas revenues, net $
